

ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) is made the 27th day of October, 2010 by and
among Frederick’s of Hollywood Group Inc. (“Seller”) and Dolce Vita Intimates
LLC (“Purchaser”), and Graubard Miller (“Escrow Agent”).  Each of Seller,
Purchaser and Escrow Agent is sometimes referred to herein as an “Escrow Party.”
 
WITNESSETH
 
WHEREAS, Purchaser has purchased substantially all of the operating assets and
assumed certain specific liabilities associated with Seller’s Business  pursuant
to that certain Asset Purchase Agreement, dated the date hereof (the “Asset
Purchase Agreement”);
 
WHEREAS, Purchaser has deposited the sum of $250,000.00 of the Purchase Price
with Escrow Agent, to be held in escrow and distributed in accordance with the
provisions of this Agreement;
 
WHEREAS, capitalized terms used herein, unless otherwise defined herein, have
the meanings ascribed to them in the Asset Purchase Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties, intending to be legally bound, hereby agree as follows:
 
1.           Appointment of Escrow Agent; Receipt of Escrow Funds.  Purchaser
and Seller hereby appoint Graubard Miller as Escrow Agent, and Graubard Miller
agrees to serve as Escrow Agent, hereunder.  Escrow Agent hereby acknowledges
the receipt from Purchaser of a wire transfer in the amount of TWO HUNDRED AND
FIFTY THOUSAND DOLLARS ($250,000.00), which constitute the “Escrow Funds,”  made
in accordance with the following instructions:
 
Bank:
Deutche Bank for the Americas
Address:
280 Park Avenue
New York, New York 10017
Attention:  Daphne Cales
 
 
For Credit To:
Graubard Miller Attorney Trust Account



2.           Investment of Escrow Funds.  The Escrow Funds shall be invested by
Escrow Agent in an interest bearing account in Deutsche Bank for the Americas,
New York, New York.
 
3.           Disbursement of Escrow Funds.  Escrow Agent shall hold, disburse
and pay over the Escrow Funds less the Expenses plus the Interest (each as
hereinafter defined) (“Total Escrow”) to Purchaser, a Purchaser Indemnitee or
Seller as follows:

 
 

--------------------------------------------------------------------------------

 

(a)           If Purchaser claims that it is entitled to an adjustment to the
Purchase Price pursuant to Section 2.9 of the Asset Purchase Agreement (an
“Adjustment”) or a Purchaser Indemnitee has or claims to have incurred or
suffered any Losses for which it is or may be entitled to indemnification under
Section 7.1(a) of the Asset Purchase Agreement, Purchaser or such Purchaser
Indemnitee, as the case may be, may, promptly after the incurrence of such
Adjustment or Loss, but in no event later than January 10, 2011, deliver to
Seller and, if Seller is not the Indemnifying Party, the Indemnifying Party and
Escrow Agent a Certificate.  Each Certificate shall state, as appropriate, that
Purchaser is entitled to an Adjustment or that the Purchaser Indemnitee has paid
or anticipates it will incur Losses for which such Purchaser Indemnitee is
entitled to indemnification pursuant to the Asset Purchase Agreement, and
specify in reasonable detail (and have annexed thereto all supporting
documentation) each individual item of Adjustment or Loss included in the amount
so stated and in the case of a Loss, the date such item was paid or accrued, the
basis for any anticipated liability and the nature of the misrepresentation,
breach of warranty, breach of covenant or claim to which each such item is
related and the computation of the amount to which such Purchaser Indemnitee
claims to be entitled thereunder.
 
(b)         In the event that Seller shall object to the Adjustment or the
amount thereof or the Indemnifying Party shall object to the indemnification of
Purchaser Indemnitee in respect of any claim or claims specified in any
Certificate, Seller or the Indemnifying Party shall, within forty-five (45) days
after receipt by it of such Certificate, deliver to Purchaser or Purchaser
Indemnitee and Escrow Agent a notice of objection to such effect, specifying in
reasonable detail the basis for such objection, and Seller or the Indemnifying
Party, on the one hand, and Purchaser or the Purchaser Indemnitee, on the other
hand, shall, within the sixty (60) day period beginning on the date of receipt
by Seller or the Indemnified Party of such objection, attempt to agree upon the
rights of the respective parties with respect to each of such claims to which
Seller or the Indemnifying Party shall have so objected. If Seller or the
Indemnifying Party or Purchaser or the Purchaser Indemnitee shall reach
agreement on their respective rights with respect to any of such claims, they
shall promptly prepare and sign a memorandum setting forth such agreement and
shall deliver a copy of such memorandum to Escrow Agent. Should such parties be
unable to agree as to any particular item or items or amount or amounts within
such time period, then the they shall submit such dispute to a court of
competent jurisdiction as set forth in Section 8.9 of the Asset Purchase
Agreement.

 
2

--------------------------------------------------------------------------------

 

(c)           Claims for an Adjustment or Losses specified in any Certificate to
which Seller or the Indemnifying Party shall not object in writing within
forty-five (45) days of receipt of such Certificate, claims for an Adjustment or
Losses covered by a memorandum of agreement of the nature described in Section
3(b) hereunder, and claims for an Adjustment or Losses the validity and amount
of which have been the subject of judicial determination as described in Section
3(b) hereunder or that have been settled with the consent of the Indemnifying
Party as described in Section 7.3 of the Asset Purchase Agreement, are
hereinafter referred to, collectively, as “Agreed Claims.”  Within ten (10)
Business Days after receipt by Escrow Agent of a notice from the Escrow Parties
of the determination of the amount of any Agreed Claim pursuant to which the
Purchaser or a Purchaser Indemnitee is entitled to payment, Escrow Agent shall
pay to the Purchaser or Purchaser Indemnitee an amount equal to the Agreed
Claim.
 
(d)           On January 11, 2011, Escrow Agent shall distribute to Seller the
Total Escrow less the sum of (i) any payments of Agreed Claims for which it has
received notice prior thereto and (ii) an amount equal to all claims for
Adjustments and Losses with respect to which it has received notice on or before
January 10, 2011 and have not been resolved (“Open Claims”).  Upon the
resolution of an Open Claim and receipt by Escrow Agent of notice thereof from
the Escrow Parties, Escrow Agent shall distribute to the Escrow Parties entitled
thereto the amount of such Open Claim in accordance with the resolution thereof.
 
4.           Interest; Tax Liabilities. All interest earned on the Escrow Funds
(“Interest”) shall be held as Escrow Funds for the benefit of Seller, and Seller
shall be solely responsible for the reporting of the Interest on its applicable
tax returns and the payment of any tax liability attributable thereto.  Seller’s
tax identification number is 13-2643042.  Seller shall provide Escrow Agent with
a substitute Form W-9 on the date hereof and indicate thereon that it is not
subject to backup withholding on income earned on any amount received hereunder.
 
5.           Escrow Agent’s Duties and Termination Thereof.
 
(a)         Each Escrow Party agrees that Escrow Agent’s duties hereunder shall
be entirely administrative and that Escrow Agent is acting solely to accommodate
the parties and that, provided Escrow Agent acts in good faith (including, at
the option of Escrow Agent, acting in accordance with the opinion of such
counsel as Escrow Agent may retain hereunder), Escrow Agent shall have no
liability to any other Escrow Party as the result of any action Escrow Agent may
take or omit to take hereunder.  As a condition to the disbursement of the Total
Escrow or any part thereof, Escrow Agent may require a receipt from each person
receiving the Total Escrow or any part thereof.  Upon the complete distribution
of the Total Escrow, this Agreement shall terminate and Escrow Agent shall be
discharged from any liability arising from its execution or performance of this
Agreement, and if so requested by Escrow Agent, each Escrow Party shall provide
to Escrow Agent a written release in form and content satisfactory to Escrow
Agent.

 
3

--------------------------------------------------------------------------------

 

(b)         Escrow Agent shall not be responsible or liable for the performance
of any party under the Asset Purchase Agreement, this Agreement or any other
agreement, or for the completeness, accuracy or correctness of any document or
transaction between or among any of the parties.  Escrow Agent shall have no
obligation to take any legal action in connection with this Agreement or towards
its enforcement or performance or to appear in, prosecute or defend any action
or legal proceeding in connection herewith.
 
(c)         In the event that Escrow Agent shall be uncertain as to its duties
or rights hereunder or shall receive instructions with respect to the Escrow
Funds which, in its sole opinion, are in conflict with either other instructions
received by it or any provision of this Agreement, it shall, without liability
of any kind, be entitled to hold the Escrow Funds pending the resolution of such
uncertainty to Escrow Agent’s sole satisfaction, by final order or judgment of a
court of competent jurisdiction, or Escrow Agent, at its option, may, in final
satisfaction of its duties hereunder, deposit the Escrow Funds with the clerk of
the Federal District Court in the Southern District of New York or with the
clerk of any other court of competent jurisdiction.
 
(d)         Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and shall not be bound in any way by any other agreement
(whether or not Escrow Agent has knowledge thereof).
 
6.           Reliance Upon Documents.  Escrow Agent may rely upon and shall be
protected in acting or refraining from acting upon any written notice, document,
instrument, certificate, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.  Escrow Agent shall be entitled to any and all proofs with
respect to any and all facts and to any and all acknowledgements and
indemnification it desires before releasing from escrow and disbursing the Total
Escrow or any part thereof. Escrow Agent shall not be obligated to make any
inquiry as to the truth of the information in any such notice, document,
instrument, certificate, instruction or request or as to the authority,
capacity, existence or identity of any person purporting to have executed any
such notice, document, instrument, certificate, instruction or request or to
have made any such signature or purporting to give any such notice or
instructions.

 
4

--------------------------------------------------------------------------------

 

7.           Retention of Counsel; Legal Fees; Counsel.  If, in the sole opinion
of Escrow Agent, it requires counsel (which may include itself) in connection
with this Agreement, Escrow Agent shall retain such counsel, without
notification to, or the approval of, any of the parties to this
Agreement.  Seller and Purchaser shall be jointly and severally liable for the
fees and expenses of such counsel in accordance with Section 8 hereof.  In the
event Escrow Agent retains counsel because of a dispute between or among any of
the parties to this Agreement, upon resolution thereof, Escrow Agent and the
prevailing party shall be fully reimbursed by any other party for its share of
said fees and expenses. The participation of Graubard Miller as Escrow Agent is
being undertaken as an accommodation to the parties hereto, and shall in no way
hinder or limit the present or future ability of Graubard Miller to act as
counsel to any Escrow Party or any of their affiliates with respect to any
matter including, but not limited to, disputes between or among any of the
parties to this Agreement with regard to this Agreement or otherwise.  Without
limitation on the foregoing, the parties (i) recognize that Graubard Miller
represents Seller with regard to this Agreement, the Letter, the Asset Purchase
Agreement and in other matters and may continue to do so while serving as Escrow
Agent, and (ii) waive any conflicts that may arise from such representation.
 
8.           Indemnification.  Seller and Purchaser, jointly and severally,
hereby indemnifies Escrow Agent, its members, agents and employees (collectively
the “Escrow Indemnified Parties”) against, and holds them harmless from, and
shall pay and reimburse Escrow Agent for, any and all loss, liability, cost,
damage and expense, including, without limitation, costs of investigation and
counsel fees and expenses which any of the Escrow Indemnified Parties may suffer
or incur by reason of any action, claim or proceeding brought against any of the
Escrow Indemnified Parties, arising out of or relating in any way to this
Agreement or the Letter, or any transaction to which this Agreement or the
Letter relates, other than any action, claim or proceeding resulting from the
bad faith of such Escrow Indemnified Party.  The provisions of this paragraph
shall survive the termination of this Agreement.
 
9.           Escrow Agent’s Fees and Expenses. Escrow Agent shall not be
entitled to compensation for its services hereunder, but Purchaser shall
reimburse Escrow Agent, upon demand, for its costs incurred acting hereunder,
including but not limited to bank fees (“Expenses”). Escrow Agent shall have a
lien on the Total Escrow for payment of its Expenses.  Any outstanding Expenses
which are not paid prior to the earlier of release of any Escrow Funds or thirty
(30) days after the invoice date may be deducted from the Escrow Funds.

 
5

--------------------------------------------------------------------------------

 

10.         Resignation of Escrow Agent.  Without liability to any Escrow Party,
Escrow Agent at any time may resign and be discharged from its duties or
obligations hereunder by giving notice in writing of such resignation,
specifying the date when such resignation shall take effect, which date shall be
at least ten (10) days after the date of such notice.  In the event Escrow Agent
delivers a notice of resignation, its only duty shall be to hold and dispose of
the Total Escrow in accordance with the original provisions of this Agreement
until a successor Escrow Agent shall be appointed by Seller and Purchaser within
the time period specified above.  A written notice of the name and address of
such successor escrow agent shall be given to Escrow Agent by Seller and
Purchaser, whereupon Escrow Agent’s only duty shall be to turn over to the
successor escrow agent the Total Escrow, in accordance with the written
instructions jointly signed by Seller and Purchaser. In the event that a
successor escrow agent shall not have been appointed and Escrow Agent shall not
have turned over to the successor escrow agent the Total Escrow within the time
period specified above, Escrow Agent may deposit the Total Escrow with the clerk
of the federal district court in the Southern District of New York or with the
clerk of any other court of competent jurisdiction, at which time Escrow Agent’s
duties hereunder shall terminate.  Provided Escrow Agent shall have acted in
good faith, and upon the execution and delivery by Escrow Agent of any documents
necessary to substitute a successor escrow agent as the holder of the Total
Escrow, Escrow Agent shall, upon its resignation, receive a written release from
Seller and Purchaser and successor escrow agent, in form and content
satisfactory to Escrow Agent.
 
11.         Notices.  All notices and other communications hereinafter shall be
in writing and be deemed to have been duly given if delivered personally, by
recognized overnight courier service or by telecopy (confirmed by first class
mail).  Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the party to whom it
is addressed; in the case of those by overnight courier, deemed to have been
given when deposited with the overnight courier; and in the case of a telecopy,
when confirmed.  Notices shall be provided to addresses and facsimiles set forth
below:
 
If to Seller:
 
Frederick’s of Hollywood Group Inc.
1115 Broadway
New York, New York 10010
Attention:           
Marci J. Frankenthaler, General Counsel
Facsimile:
212-798-4893
Email:
marcif@fohgroup.com
   
With a copy (which shall not constitute notice) to:
 
Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Attention:
David Alan Miller, Esq.
Facsimile:
212-818-8881
Email:
dmiller@graubard.com




 
6

--------------------------------------------------------------------------------

 


If to Escrow Agent:
 
Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Attention:
David Alan Miller, Esq.
Facsimile:
212-818-8881
Email:
dmiller@graubard.com
 
If to Purchaser:
 
Dolce Vita Intimates LLC
1000 First Street
Harrison, New Jersey 07029
Attention:           
Jack Thekkekara, President
Facsimile:
(973) 482-8485
Email:
jackt@dolcevitaintimates.com
 
With a copy to:
 
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Facsimile:
(212) 478-7400
Attention:
James Kardon, Esq.



12.         Integration; Amendment.  This Agreement represents the entire
agreement among the parties hereto with respect to the subject hereof and may
only be amended or supplemented in a writing and signed by all the parties
hereto.  Except as set forth in this Agreement, no party relies upon any
representation or other statement made in connection with this Agreement or the
subject matter hereof.
 
13.         Applicable Law.  This Agreement shall be construed and enforced in
accordance with the law of the State of New York, without application of the
principles of conflicts of laws.
 
14.         Binding Effect; Authority.  This Agreement, and the rights and
obligations of the parties hereunder, shall be binding upon and shall inure to
the benefit of the parties hereto.  Any assignment or transfer by any party of
its rights under this Agreement or with respect to the Escrow Funds shall be
void as against Escrow Agent unless written notice thereof shall be given to
Escrow Agent.  Each corporate party represents and warrants that it (i) has the
requisite corporate power and authority to execute, deliver and perform the
Agreement and to incur the obligations herein and therein and (ii) has been
authorized by all necessary corporate action to execute, deliver and perform the
Agreement.

 
7

--------------------------------------------------------------------------------

 

15.         Construction.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
context may require.  The headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions thereof.
 
16.         Counterparts.  This Agreement may be executed in counterparts and
when each party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original and, when taken together with the other
signed counterparts, shall constitute one agreement which shall be binding upon
and effective as to all parties.
 
17.         No Third Party Beneficiaries.  A person who is not a party to this
Agreement has no rights hereunder and no right to enforce any term of this
Agreement.  For the avoidance of doubt, the parties hereto may agree to
terminate this Agreement or vary any of its terms without the consent of any
third party.

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.
 
Graubard Miller, as Escrow Agent
 
FREDERICK’S OF HOLLYWOOD GROUP INC.
     
By: 
/s/ Jeffrey Gallant
 
By: 
/s/ Thomas Rende
Name:  Jeffrey Gallant   Name:  Thomas Rende Title:    Partner Title:    Chief
Financial Officer          
DOLCE VITA INTIMATES LLC
         
By:
/s/ Jack Thekkekara
    Name:  Jack Thekkekara     Title:    Managing Member



Signature Page to Escrow Agreement

 
 

--------------------------------------------------------------------------------

 
